Citation Nr: 9919998	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-10 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension with 
stasis dermatitis and lower extremity edema.  

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss.  

3.  Entitlement to service connection for deep venous 
thrombosis of the left lower extremity.  

4.  Entitlement to service connection for hyperlipidemia.  


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had honorable, active military service from 
January 26, 1976, to January 25, 1980.  His military service 
from January 26, 1980, to February 6, 1992, was under 
dishonorable conditions.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  

The Board notes that the appellant's second period of 
enlistment, October 2, 1979, to September 18, 1984, followed 
his early discharge on October 1, 1979, and preceded his 
early reenlistment on September 19, 1984.  He may wish to 
contact the Board for the Correction of Naval Records for the 
purpose of requesting that his military service be considered 
split service between the date of his second discharge on 
September 18, 1984, and his reenlistment on September 19, 
1984, so as to qualify his second period of enlistment as 
honorable service for VA benefits purposes.  Should his 
second period of enlistment be recharacterized as separate 
and honorable, he may then want to refile his claim for 
service connection for hypertension.  


FINDINGS OF FACT

1.  There is no competent evidence of hypertension with 
stasis dermatitis and lower extremity edema during the 
appellant's honorable military service or within the first 
year after that period of service, or of a nexus between his 
current hypertension and inservice disease or injury.  

2.  There is no competent evidence of bilateral sensorineural 
hearing loss during the appellant's honorable military 
service or within the first year after that period of 
service, or of a nexus between his current bilateral 
sensorineural hearing loss and inservice disease or injury.  

3.  There is no competent evidence of deep venous thrombosis 
of the left lower extremity during the appellant's honorable 
military service, or of a nexus between his current deep 
venous thrombosis of the left lower extremity and inservice 
disease or injury.  

4.  There is no competent evidence of hyperlipidemia during 
the appellant's honorable military service, or of a nexus 
between his current hyperlipidemia and inservice disease or 
injury.  

5.  Hyperlipidemia is a laboratory findings and is not a 
disability for which VA benefits may be awarded.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for hypertension with stasis dermatitis 
and lower extremity edema.  38 U.S.C.A. §§ 101(2), 1101, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.1, 3.12(a), 3.13, 3.303(d), 3.307, 3.309 
(1998).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for bilateral sensorineural hearing loss.  
38 U.S.C.A. §§ 101(2), 1101, 1112, 1113, 1131, 1137, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.1, 3.12(a), 3.13, 
3.303(d), 3.307, 3.309 (1998). 

3.  The appellant has not submitted a well-grounded claim for 
service connection for deep venous thrombosis of the left 
lower extremity.  38 U.S.C.A. §§ 101(2), 1131, 5107 (West 
1991); 38 C.F.R. §§3.1, 3.12(a), 3.13, 3.303(d) (1998). 

4.  The appellant has not submitted a well-grounded claim for 
service connection for hyperlipidemia.  38 U.S.C.A. 
§§ 101(2), 1131, 5107 (West 1991); 38 C.F.R. §§ 3.1, 3.12(a), 
3.13, 3.303(d) (1998). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that his hypertension with stasis 
dermatitis and lower extremity edema, bilateral sensorineural 
hearing loss, deep venous thrombosis of the left lower 
extremity, and hyperlipidemia are all related to his military 
service.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
military service.  38 U.S.C.A. § 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and hypertension or sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2), 38 C.F.R. § 3.1 (1998).  

If a former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable. 38 C.F.R. § 3.12(a).   

A discharge to accept appointment as a commissioned or 
warrant officer, or to change from a Reserve or Regular 
commission to accept a commission in the other component, or 
to reenlist is a conditional discharge if it was issued .... 
(3) during peacetime service, prior to the date the person 
was eligible for an unconditional discharge.  38 C.F.R. 
§ 3.13(a).  

Except as provided in paragraph (c) of this section, the 
entire period of service under the circumstances stated in 
paragraph (a) of this section constitutes one period of 
service, and entitlement will be determined by the character 
of the final termination of such period of active service 
except that for death pension purposes, §3.3(b)(3) and (4) is 
controlling as to basic entitlement when the conditions 
prescribed therein are met.  38 C.F.R. § 3.13(b).  

Despite the fact that no unconditional discharge may have 
been issued, a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval or air service when the following conditions are met: 
(1) the person served in the active military, naval, or air 
service for the period of time the person was obligated to 
serve at the time of entry into service; (2) the person was 
not discharged or released from such service at the time of 
completing that period of obligation due to an intervening 
enlistment or reenlistment; and (3) the person would have 
been eligible for a discharge or release under conditions 
other than dishonorable at that time except for the 
intervening enlistment or reenlistment.  38 C.F.R. § 3.13(c).  

Review of the appellant's claims file indicates that his 
first military enlistment was for four years, from January 
26, 1976, to January 25, 1980.  The record reflects that he 
reenlisted early on October 2, 1979, for five years, and 
reenlisted early again on September 19, 1984, for eight 
years.  He received a bad conduct discharge on February 6, 
1992.  A VA Administrative Decision in September 1997 
determined that the appellant's discharge for the period of 
service from January 26, 1980, to February 6, 1992, was under 
dishonorable conditions and considered a bar to the payment 
of VA benefits.  Therefore, his only period of honorable 
military service for which eligibility for VA benefits can be 
considered was from January 26, 1976, to January 25, 1980.  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for hypertension with stasis dermatitis and lower 
extremity edema, bilateral sensorineural hearing loss, deep 
venous thrombosis of the left lower extremity, and 
hyperlipidemia.  The first element required to show a well-
grounded claim is met with regard to each condition because a 
February 1998 medical statement from J. A. Voirin, D.O., 
revealed that the appellant was being treated for 
hypertension, post deep venous thrombosis syndrome of the 
left lower extremity, and hyperlipidemia, and bilateral 
sensorineural hearing loss was shown in 1986.  However, the 
other elements for a well-grounded claim are not met.  

The second element of Caluza is not met because the service 
medical records pertaining to the appellant's period of 
honorable military service from January 26, 1976, to January 
25, 1980, do not show any complaint or finding of 
cardiovascular disability, hearing loss, deep venous 
thrombosis of the left lower extremity, or hyperlipidemia.  
Nor is there medical evidence showing manifestation of either 
hypertension or sensorineural hearing loss during the first 
year after January 1980.  

The third element of Caluza is also not met because the 
appellant fails to show the required nexus between his 
current hypertension with stasis dermatitis and lower 
extremity edema, his bilateral sensorineural hearing loss, 
his deep venous thrombosis of the left lower extremity, and 
his hyperlipidemia and any injury or disease during his 
honorable military service.  There is no medical evidence 
establishing a link of the hypertension with stasis 
dermatitis and lower extremity edema, bilateral sensorineural 
hearing loss, deep venous thrombosis of the left lower 
extremity, or hyperlipidemia to the appellant's honorable 
military service.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  The Board notes that hyperlipidemia is a laboratory 
finding and not a disability for which service connection may 
be granted under the applicable laws and regulations.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his hypertension with stasis dermatitis 
and lower extremity edema, bilateral sensorineural hearing 
loss, deep venous thrombosis of the left lower extremity, and 
hyperlipidemia, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding any etiological relationship of 
his hypertension, bilateral sensorineural hearing loss, deep 
venous thrombosis of the left lower extremity, and 
hyperlipidemia to honorable military service.  Consequently, 
his lay statements, although credible with regard to his 
subjective complaints and history, are not competent evidence 
for the purpose of showing a nexus between current complaints 
and honorable military service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims for service connection for 
hypertension with stasis dermatitis and lower extremity 
edema, bilateral sensorineural hearing loss, deep venous 
thrombosis of the left lower extremity, and hyperlipidemia 
are plausible or otherwise well grounded.  Therefore, they 
must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in May 
1998.  Unlike the situation in Robinette, he has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make these claims well grounded.  


ORDER

The claims for service connection for hypertension with 
stasis dermatitis and lower extremity edema, bilateral 
sensorineural hearing loss, deep venous thrombosis of the 
left lower extremity, and hyperlipidemia are denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

